     Case 1:06-cr-00342-NONE Document 476 Filed 05/26/20 Page 1 of 2


 1   ANN MCGLENON, Bar #100433
     MCGLENON LAW OFFICE
 2   2401 44th Ave. Unit 6
     San Francisco CA 94116
 3   (415) 680-7946
     annvmcg@gmail.com
 4
     Attorneys for Defendant
 5   LUKE SCARMAZZO
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,            )    Case No. 1:06-cr-00342 LJO
10                                        )
                     Plaintiff,           )
11                                        )    STIPULATION TO EXTEND TIME AND
     vs.                                  )    ORDER
12                                        )
     LUKE SCARMAZZO,                      )
13                                        )
                     Defendant.           )
14                                        )
15
16          Defendant LUKE SCARMAZZO, by and through his counsel, Ann

17   McGlenon, and the United States, by and through McGregor W. Scott, United
18
     States Attorney and Kathleen A. Servatius, Assistant United States Attorney,
19
20   hereby stipulate to extend time to file a reply to the Government Opposition to the
21   points and authorities in support of Defendant Luke Scarmazzo’s motion for
22
     reduction in sentence. Due to Oral Argument via computer and additional briefs
23
24   and extended response, counsel needs time extended to June 1, 2020 to thoroughly
25
     respond.
26
            May 22, 2020                      Respectfully,
27
                                              ____/s/_______________
28                                            Ann H. McGlenon
                                              Attorney for Luke Scarmazzo
     Case 1:06-cr-00342-NONE Document 476 Filed 05/26/20 Page 2 of 2


 1
 2            May 22, 2020                                          McGregor Scott
                                                                    United States Attorney
 3
 4
                                                                    _____/s/____________
 5                                                                  Kathleen A. Servatius
 6                                                                  Assistant United States Attorney

 7
 8
 9
10
11
12            IT IS HEREBY ORDERED that the time to file the Reply to the
13
     Government Opposition briefing will be extended from May 26, 2020 to June 1,
14
     2020.
15
16
     IT IS SO ORDERED.
17
18       Dated:      May 26, 2020
                                                                   UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

     SCARMAZZO Request for Extension of Time to File Reply to Opposition Brief
                                                               2
